WALTER M. ELSWICK, Judge.
On May 12, 1941, state road truck No. 180-72, attempting to turn around, backed into claimant’s 1937 model Chevrolet car, which had stopped, and as a result crushed the grill, bent radiator and fan, damaging claimant’s car to the extent of $47.86 for which amount claim is made. It appears from the investigation made by the state road commission that the state road truck driver was at fault, that the operator of claimant’s car had stopped at the time of the collision. The state road commission concurs in the claim and has referred the same to the court of claims in pursuance of section 17 of the court act. The attorney general approves its payment.
After reviewing the record and finding no reason for rejecting an award, in view of the recommendation of the state road commission and the approval of the attorney general we are of the opinion that the award should be made.
We, therefore, award to the claimant the sum of forty-seven dollars and eighty-six cents ($47.86.)